DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 04/08/2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31, 33, and 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference characters 31, 33, and 35 are shown in Figures 15A and 15B.  It seems that these elements are referred to around paragraphs [0203]-[0213] of the specification.  No reference characters were written in the portion of the specification corresponding to Figures 15A and 15B.

Specification
The disclosure is objected to because of the following informalities: 
The portion of the specification corresponding to Figures 15A-15B (~paragraphs [0203]-[0213]) do not use reference characters when referring to the components of these figures.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 objected to because of the following informalities:  
Line 3: “overlaps” should be changed to “overlapping” or “that overlaps”.  
Claim 9 objected to because of the following informalities:
Line 3: The equation pasted into claim 9 is difficult to read and the variables of the equation are difficult to determine.
Claim 17 
“device:” should be “device;”.  Please change the colon to a semicolon.
Claim 18 objected to because of the following informalities:  
Line 8: “overlaps” should be changed to “overlapping” or “that overlaps”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a wavelength band" in line 4, whereas a visible wavelength band was already introduced in claim 1.  It is unclear whether applicant intended to claim the same or a different wavelength band.  Consider changing to “the wavelength band”.
The term “functional substance” in claim 1 
The term "harmless range" in claim 4 (line 3) is a relative term which renders the claim indefinite.  The term "harmless range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “harmless range” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 8 recites the limitation "a wavelength band" in line 2, whereas a visible wavelength band was already introduced in a claim that claim 8 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different wavelength band.  Consider changing to “the wavelength band”.
The term “functional substance” in claim 18 (line 5) renders claim 18 indefinite.  It is unclear what the Applicant would consider a “functional substance” based on the claim.  “Functional substance” doesn’t have a clear meaning that indicates what the Applicant refers to and intends to claim.
The term "about" in claims 2, 5, 8, and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant’s specification states “It is also noted that, as used herein, the terms “substantially,” “about,” and other similar terms, are used as terms of approximation and not as terms of degree, and, as such, are utilized to account for inherent deviations in measured, calculated, and/or provided values that would be recognized by one of ordinary skill in the art” in paragraph [0062].  However, the statement that “about” refers to an approximation does not define the bounds of the values preceded by the term “about” and, thus, defines a relative termed.  The skilled artisan would not be apprised of how closely the wavelengths, doses, and color temperatures must be to the ranges claimed to be considered about those ranges.  
*Note: All remaining claims are rejected for depending from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/726,622 (reference application) (hereinafter ‘622 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2 of the instant application, claim 7 of the ‘622 application discloses:
The 300-470 nm range includes visible light); and a second light source configured to emit second light, in which at least part of a wavelength band is different from a wavelength band of the first light source (claim 7, lines 5-7), to catalyze synthesis of a functional substance in a target irradiated with the second light (claim 7, lines 11-13 – vitamin D and a cell activating substance, e.g. functional substance), wherein the second light includes light in a wavelength band of ultraviolet B (claim 7, lines 5-7 – 286nm-304nm is in a wavelength band of ultraviolet B).
The light irradiation device of claim 1, wherein the second light includes light in a wavelength band of about 280 nm to about 315 nm (claim 7, lines 5-7).
Claim 7 of the ‘622 application anticipates instant claims 1-2.  Therefore, the instant claims 1 and 2 are not patentable over claim 7 of the ‘622 application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Bommel, et al. (U.S PGPUB No. 2018/0318599).
Regarding claim 1, Van Bommel teaches (Figure 1, element 10) a light irradiation device (paragraphs [0008] and [0064]) comprising: (Figure 1, elements 200 – second light source, e.g. first light source and 201 – second light source light, e.g. first light source light) a first light source configured to emit first light in a visible wavelength band (paragraphs [0023] and [0064] – White light is defined as the complete mixture of all of the wavelengths of the visible spectrum); and (Figure 1, elements 100 – first light source, e.g. second light source and 101 – first light source light, e.g. second light source light) a second light source configured to emit second light, in which at least part of a wavelength band is different from a wavelength band of the first light source (paragraph [0064]), to catalyze synthesis of a functional substance in a target irradiated with the second light (paragraphs [0005] and [0033] – vitamin D, e.g. functional substance), wherein the second light includes light in a wavelength band of ultraviolet B (paragraphs [0008] and [0033] – 200-380 nm would include UV-B light).
Regarding claim 2, Van Bommel teaches the light irradiation device of claim 1, wherein the second light includes light in a wavelength band of about 280 nm to about 315 nm (paragraph [0033]).
Regarding claim 3, Van Bommel teaches the light irradiation device of claim 1, wherein the second light further includes light in a wavelength band of ultraviolet A and light in a wavelength band of ultraviolet C (paragraph [0008] and [0033] – The 200-380 nm range would include UV-A, UV-B, and UV-C light).
Regarding claim 4, Van Bommel teaches the light irradiation device of claim 3, wherein the second light source is configured to emit the second light to the target in a predetermined dose that is in a harmless range to a human body (paragraphs [0005]-[0006], [0009] – healthy contribution of UV light, e.g. harmless range to a human body, and [0055] – the power provided to the one or more light sources can be controlled by a timer that can switch off after a predetermined time).
Regarding claim 8, Van Bommel teaches the light irradiation device of claim 1, wherein the first light has a wavelength band of about 380 nm to about 780 nm (paragraph [0019]; paragraph [0020], lines 14-16 – 380nm-780nm is the visible spectrum; paragraph [0023] – white light is defined as the complete mixture of all of the wavelengths of the visible spectrum) and a spectrum thereof overlaps about 55% or more of an area of a solar spectrum normalized in a range (paragraph [0018] – “especially at least 80% of the total power in the range of 200-780 nm is in the visible”), in which a color temperature is about 2600 K to about 7000 K (paragraph [0021] – “for general lighting especially in the range of about 2700 K and 6500 K”).
Regarding claim 10, Van Bommel teaches the light irradiation device of claim 1, further comprising a sensing sensor configured to sense a human body (paragraph [0055] – motion sensor senses motion or presence of a person).
Regarding claim 18, Van Bommel (Figure 1, element 10) teaches a light irradiation device (paragraphs [0008] and [0064]) comprising: (Figure 1, elements 200 – second light source, e.g. first light source and 201 – second light source light, e.g. first light source light) a first light source configured to emit first light in a visible wavelength band (paragraphs [0023] and [0064] – White light is defined as the complete mixture of all of the wavelengths of the visible spectrum); and (Figure 1, elements 100 – first light source, e.g. second light source and 101 – first light source light, e.g. second light source light) a second light source configured to emit second light having a wavelength band of ultraviolet B (paragraphs [0008], [0033] – 200-380 nm would include UV-B light, and [0064]) to catalyze synthesis of a functional substance in a target irradiated with the second light (paragraphs [0005] and [0033] – vitamin D, e.g. functional substance), wherein the first light has a wavelength band of about 380 nm to about 780 nm (paragraph [0019]; paragraph [0020], lines 14-16 – 380nm-780nm is the visible spectrum; paragraph [0023] – white light is defined as the complete mixture of all of the wavelengths of the visible spectrum) and a spectrum thereof overlaps about 55% or more of an area of a solar spectrum normalized in a range (paragraph [0018] – “especially at least 80% of the total power in the range of 200-780 nm is in the visible”), in which a color temperature is about 2600 K to about 7000 K (paragraph [0021] – “for general lighting especially in the range of about 2700 K and 6500 K”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) in view of Moffat (U.S PGPUB No. 2016/0303395).
Regarding claim 5, Van Bommel teaches the light irradiation device of claim 4.  Van Bommel does not teach the limitation of instant claim 5, that is wherein the predetermined dose of the second light is about 30 J/m2 to about 10000 J/m2.
Moffat teaches phototherapeutic systems and methods for enhanced vitamin D3 production (paragraph [0002]).  Moffat also teaches that previtamin D3 is made in the skin when 7-dehydrocholesterol (“7-DHC”) reacts with ultraviolet B (“UVB”) light (paragraph [0003]).  Moffat further teaches (Figures 12 and 13) the percentage of 7-DHC converted to previtamin D3, tachysterol, and lumisterol at wavelengths between 290-308 nm at 100 mJ/cm2 and 1 J/cm2, respectively.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s teaching of a therapeutic lighting system with Moffat’s teachings of a therapeutic lighting system.  Like Moffat, Van Bommel teaches phototherapy with the benefit of the production of vitamin D, which would be considered a functional substance.  One of ordinary skill in the art would want to implement Moffat’s teaching of supplying doses of UV light with wavelengths between 290-308 nm and withb t doses at 100 mJ/cm2 and 1 J/cm2 since this would be considered a predetermined dose of UV-B light at about 30 J/m2 to about 10000 J/m2.  100 mJ/cm2 is equivalent to 1000 J/m2 and is equivalent to 10000 J/m2.  Therefore, claim 5 is unpatentable over Van Bommel, et al. and Moffat.
Regarding claim 6, Van Bommel teaches the light irradiation device of claim 4, wherein: the predetermined dose of the second light is configured to vary depending on a timing of a day or a year (paragraph [0009] – “The color temperature variability may also add to the usefulness for humans, as the lighting may with this variability mimic outdoor lighting color temperature variations during the day).  Van Bommel does not teach the limitation of instant claim 6, that is wherein an amount of light emitted from the second light source is configured to be controlled depending on the predetermined dose.
Moffat teaches phototherapeutic systems and methods for enhanced vitamin D3 production (paragraph [0002]).  Moffat also teaches that previtamin D3 is made in the skin when 7-dehydrocholesterol (“7-DHC”) reacts with ultraviolet B (“UVB”) light (paragraph [0003]).  Moffat also teaches that the therapeutic system can provide a sufficient amount of irradiation during a phototherapy session (e.g., 20 seconds, 1 minute, 2 minutes, 5 minutes, etc.) to stimulate the production of a weekly or monthly dose of vitamin D (paragraph [0034]).  Moffat further teaches that the higher the intensity of the energy provided by the therapeutic system, the less exposure time necessary to obtain the desired irradiation for vitamin D production (paragraph [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s teaching of a therapeutic lighting system with Moffat’s teachings of a therapeutic lighting system.  Like Moffat, Van Bommel teaches phototherapy with the benefit of the production of vitamin D, which would be considered a functional substance.  One of ordinary skill in the art would want to use Moffat’s teaching of the amount of light being controlled 2 to about 10000 J/m2 range.  Therefore, claim 6 is unpatentable over Van Bommel, et al. and Moffat.
Claims 7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) in view of Johnson, et al. (U.S PGPUB No. 2011/00337844).
Regarding claim 7, Van Bommel teaches the light irradiation device of claim 4.  Van Bommel does not teach the limitation of instant claim 7, that is wherein the predetermined dose of the second light is configured to vary depending on a location of a human body; and an amount of light emitted from the second light source is configured to be controlled depending on the predetermined dose.
Johnson teaches radiant energy emitting devices for transmitting radiant energy to a target surface (paragraph [0003]).  Johnson also teaches (Figure 7, elements 30 and 31) that the device is capable of delivering UV light to a person’s skin, commonly referred to as “targeted UV phototherapy”, which may specifically use UV-B light (paragraphs [0071] and [0078]).  Johnson also teaches that targeted UV phototherapy devices administer more intense UV light, at multiples of a patient’s MED, and generally to small body surfaces treating substantially only the target skin surface sparing healthy and/or non-target skin (paragraph [0080]).  Johnson further teaches that the therapeutic device is comprises a means for projecting onto the target surface one or more desired doses of radiant energy for target surface treatment purposes and/or for photo imaging purposes (paragraph [0034]).

Regarding claims 11-12, Van Bommel teaches the light irradiation device of claim 10, further comprising: a controller configured to control an on/off of each of the first and second light sources depending on whether the human body is present (paragraph [0055], lines 1-6).  Van Bommel also teaches wherein the sensing sensor is configured to sense a movement of the human body (paragraph [0055], lines 6-12).  Van Bommel does not teach the limitation of instant claims 11 and 12, that is wherein the light irradiation device comprises a driving unit configured to control a light emission direction of at least one of the first and second light sources and the driving unit is configured to 
Johnson teaches radiant energy emitting devices for transmitting radiant energy to a target surface (paragraph [0003]).  Johnson also teaches (Figure 7, elements 30 and 31) that the device is capable of delivering UV light to a person’s skin, commonly referred to as “targeted UV phototherapy”, which may specifically use UV-B light (paragraphs [0071] and [0078]).  Johnson also teaches that the device may contain light sources such as UV light, infrared distance sensors, and/or white light in the aperture region (paragraph [0072]).  Johnson also teaches (Figure 5, elements 10, 12, and 15) that the inner surface configuration of the housing, the aperture barrier, and conduit materials therein may be used in any combination to yield a beam of energy of particular output intensity from the device (paragraph [0064]).  Johnson also teaches (Figure 5, elements 10, 14, and 24 – bezel, e.g. driving unit) that the device may comprise a bezel for providing a perimeter border for the aperture, the bezel being operationally configured to detect the presence of a target surface out in front of the aperture (paragraph [0065]).  Johnson teaches that the system for emitting radiant energy comprises a targeting means operationally configured to repeatedly identify a target surface area (paragraph [0011]).  While Johnson does teach an alternative embodiment involving a trigger controlled by the user (Figures 8-11), Johnson teaches that the device may be operationally configured to automatically emit radiant energy, or provide for manual radiant energy emission activation (paragraph [0066]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s 
Regarding claim 14, Van Bommel, in view of Johnson, renders the light irradiation device of claim 12 obvious, as stated hereinabove.  Van Bommel does not teach the limitation of instant claim 14, that is wherein the on/off of at least one of the first light source and second light sources is configured to be controlled by a user.
Johnson teaches (Figure 3, element 25) that the energy source may be controlled by a separate energy activation switch (paragraph [0074]).  Johnson further teaches (Figure 3, element 25) that suitable energy activation switches may include push-button 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s therapeutic lighting system teachings with Johnson’s teachings of radiant energy emitting devices.  Van Bommel discusses controlling the power (e.g. on/off) to the light sources using a timer and/or sensor and so one of ordinary skill in the art would be concerned with the device’s ability to turn on and off.  One of ordinary skill in the art would find the direct energy activation switch of Johnson to be appealing and easier to control over altering the settings of a timer and/or sensor as is used in Van Bommel.  A skilled artisan would find it obvious though that a user of Van Bommel’s device would still influence the on/off controls, but would want to use Johnson’s energy activation switch as a more direct way to control the on/off function of the light therapy device.  Therefore, claim 14 is unpatentable over Van Bommel, et al. and Johnson, et al.
Regarding claim 15, Van Bommel, in view of Johnson, renders the light irradiation device of claim 12 obvious, as stated hereinabove.  Van Bommel does not teach the limitation of instant claim 15, that is wherein the on/off of at least one of the first light source and second light sources is configured to be controlled depending on a predetermined program.  
Johnson teaches (Figure 3, element 10) that once the device detects the presence of skin within a predetermined proximity to the device, the device may be operationally configured to automatically emit radiant energy, or provide for manual radiant energy emission activation (paragraph [0066]).  Johnson further teaches (Figure 3, element 10) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s therapeutic lighting system teachings with Johnson’s teachings of radiant energy emitting devices.  Van Bommel discusses controlling the power (e.g. on/off) to the light sources using a timer and/or sensor and so one of ordinary skill in the art would be concerned with the device’s ability to turn on and off.  It would be obvious to one of ordinary skill in the art that Van Bommel’s timer and/or sensor could be integrated with Johnson’s method of activation and deactivation based on the presence of skin and a target surface within a predetermined proximity to the device.  Therefore, claim 15 is unpatentable over Van Bommel, et al. and Johnson, et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) in view of Yamakawa, et al. (U.S PGPUB No. 2018/0139817).
Regarding claim 9, Van Bommel teaches the light irradiation device of claim 8.  Van Bommel does not teach the limitation of instant claim 9, that is wherein the normalized solar spectrum is expressed by following Equation 1;
                
                    E
                    
                        
                            λ
                            ,
                            T
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                    h
                                    c
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    λ
                                
                                
                                    5
                                
                            
                        
                    
                     
                    x
                     
                    
                        
                            1
                        
                        
                            
                                
                                    e
                                
                                
                                    h
                                    c
                                    /
                                    λ
                                    k
                                    T
                                
                            
                            -
                            1
                        
                    
                
            
λ: wavelength (μm)
h: Planck's constant
c: Speed of light
T: Absolute temperature

Yamakawa teaches a white light source and a white light source system in which natural light equivalent to sunlight is required for patients who are forced to stay for long periods in a hospital or the like (paragraph [0002]).  Yamakawa also teaches that when the white light source is used as an illumination in a hospital or the like, it is possible to sense sunlight all day, even including color temperature variations (paragraph [0117]).  Yamakawa further teaches an equation (equation 6, pasted below) where various light emission spectra with different color temperatures can relatively easily be reproduced (paragraph [0119]).  Yamakawa even further teaches that in the equation, h denotes a Planck's constant, k denotes a Boltzmann's constant, c denotes the speed of light, and e denotes a base of natural logarithm, and these values are fixed at constant numerical values. Thus, if a color temperature T is determined, a spectral distribution B(λ) corresponding to each wavelength λ can easily be calculated (paragraph [0119]).

    PNG
    media_image1.png
    109
    474
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Van Bommel’s therapeutic light system with Yamakawa’s white light source system.  Both Van Bommel and Yamakawa recognize the issue that typical light indoors does not contain the beneficial aspects of sunlight for humans.  Van Bommel explains that it is beneficial for human users to have a color temperature tunable light source imitating day light (see paragraph [0006]).  One of ordinary skill in the art would want to use the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) in view of Johnson, et al. (U.S PGPUB No. 2011/0037844) as applied to claim 12 above, and further in view of Powell, et al. (U.S PGPUB No. 2008/0103560).
Regarding claim 13, Van Bommel, in view of Johnson, renders obvious the light irradiation device of claim 12, as stated hereinabove.  Van Bommel does not teach the limitation of instant claim 13, that is wherein the light irradiation device is further comprising: a light source substrate on which the first and second light sources are mounted; and a tilt member provided on the light source substrate and configured to adjust an angle at which the light source substrate is inclined.
Powell teaches a phototherapy device that includes a first light source configured to emit a wavelength of light within the visible to infrared portion of the electromagnetic spectrum and a second light source configured to emit a wavelength of light within the ultraviolet portion of the electromagnetic spectrum (abstract).  Powell also teaches (Figure 1, element 100) that the phototherapy device is used in the treatment of various skin conditions (paragraph [0011]).  Powell also teaches (Figure 1, elements 100, 102, 106, and 108) that the LED array of the device may comprise a first array of LEDs and a second array of LEDs that are disposed on the same surface and may together emit a wavelength of light selected to treat a skin condition (paragraph [0012]).  Powell further teaches that the electric field that is created by the touch sensor of the device to 
Johnson teaches (Figure 5, elements 10, 14, and 24) that the device may comprise a bezel for providing a perimeter border for the aperture, the bezel being operationally configured to detect the presence of a target surface out in front of the aperture (paragraph [0065]).  Johnson also teaches that the bezel may include a resilient means for physical movement or compression of the bezel as the bezel contacts a target surface (paragraph [0065]).  Johnson further teaches (Figure 5, elements 10, 11, 12, and 24) that the nose may include a resilient means for physical movement or compression of the nose against the remaining housing as the bezel contacts a target surface (paragraph [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the phototherapy teachings of Van Bommel, Johnson, and Powell.  Powell teaches a similar phototherapy device setup as Van Bommel with two sets of light sources wherein one emits visible light and the other emits ultraviolet light.  By teaching the touch sensor incorporated in the device’s design and how it can emanate through any dielectric substrate such as glass or plastic, one of ordinary skill in the art would recognize that the light sources which are adjacent to such sensors are mounted on a light source substrate such as glass or plastic.   It would have been obvious to one of ordinary skill in the art to combine the teachings of Van Bommel and Johnson as they both teach the use of .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) in view of Johnson, et al. (U.S PGPUB No. 2011/0037844) as applied to claim 12 above, and further in view of Goren, et al. (U.S PGPUB No. 2014/0121732).
Regarding claims 16 and 17, Van Bommel, in view of Johnson, renders obvious the light irradiation device of claim 12.  Van Bommel does not teach the limitations of instant claim 16, that is wherein the light irradiation device is further comprising: a location information receiver configured to receive location information; and a controller configured to receive the location information from the location information receiver and to control a dose of light emitted from the first and second light sources, wherein the controller is configured to calculate the dose of light to be emitted from the first and second light sources based on the location information; and to control the first and second light sources to emit light of the calculated dose.  Van Bommel also does not teach the limitations of instant claim 17, that is wherein the location information receiver is configured to: calculate the location information of the light irradiation device: calculate a dose of an external light of a place where the light irradiation device is 
Goren teaches (Figure 1) methods for filtering out part of the electromagnetic radiation (EMR) spectrum while allowing passage of EMR at a desired wavelength range for the treatment of conditions such as vitamin-D deficiency (abstract).  Goren teaches the use of a photocream that has a beneficial impact of allowing portions of potentially therapeutic portions of UVA and UVB light to radiate the skin, as opposed to sunscreen that blocks all UVA and UVB light (paragraph [0032]).  Goren also teaches that, along with a photocream, other filtering mechanisms can be utilized such as a topical agent, a film, an article of clothing, a window glass, or other light filtration mechanism having an equivalent effect (paragraph [0040]).  Goren also teaches that the use of the filtering mechanism with an interactive voice response (IVR) system that may determine the patient’s ID and the patient’s physical location (paragraph [0042]).  Based on this information, the system may report to the user the calculated solar exposure time (paragraph [0042]).  Goren also teaches executing a dosage calculator application program which has been stored in a general purpose digital computer’s memory (paragraph [0013]).  Goren further teaches that the system may indicate when the patient should begin solar exposure, or even exposure to artificial light depending on the embodiment, and when the patient’s therapy session is complete (paragraph [0043]).  Goren even further teaches that the system is able to determine the appropriate exposure time for an individual patient based on: the patient’s current physical location (determined from GPS or any other location information), time of day (acquired from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goren’s method teachings for using UV radiation to treat conditions with Van Bommel’s and Johnson’s phototherapy system teachings.  Each of Van Bommel, Johnson, and Goren teach the beneficial effects of UV radiation on human skin.  While one of ordinary skill in the art would recognize Goren’s main embodiment uses solar radiation, Goren does make it clear that such a method is applicable to artificial light (see paragraph [0043].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) in view of Goren, et al. (U.S PGPUB No. 2014/0121732).
Regarding claims 19-20, Van Bommel teaches the light irradiation device of claim 18.  Van Bommel does not teach the limitations of instant claim 19, that is wherein the light irradiation device is further comprising: a location information receiver configured to receive location information; and a controller configured to receive the location information from the location information receiver and control a dose of light emitted from the first and second light sources, wherein the controller is configured to calculate the dose of light to be emitted from the first and second light sources based on the location information and control the first and second light sources to emit light of the calculated dose.  Van Bommel also does not teach the limitations of instant claim 20, that is wherein the location information receiver is configured to: calculate the location information of the light irradiation device; calculate a dose of an external light of a place where the light irradiation device is located based on the location information; and control the light source to emit light corresponding to a difference between the calculated dose and the dose of the external light.
Goren teaches (Figure 1) methods for filtering out part of the electromagnetic radiation (EMR) spectrum while allowing passage of EMR at a desired wavelength range for the treatment of conditions such as vitamin-D deficiency (abstract).  Goren teaches the use of a photocream that has a beneficial impact of allowing portions of potentially therapeutic portions of UVA and UVB light to radiate the skin, as opposed to sunscreen that blocks all UVA and UVB light (paragraph [0032]).  Goren also teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goren’s method teachings for using UV radiation to treat conditions with Van Bommel’s phototherapy system teachings.  Both Van Bommel and Goren teach the beneficial effects of UV radiation on human skin.  While one of ordinary skill in the art would recognize Goren’s main embodiment uses solar radiation, Goren does make it clear that such a method is see paragraph [0043]).  One of ordinary skill in the art would recognize that Goren’s method of controlling the radiation directed to a user’s skin could be implemented into Van Bommel’s device that includes first and second light sources.  One of ordinary skill in the art would want to use Goren’s method of receiving location information to control a dose of light emitted because a user’s geographic location, or location from a light source, will impact the overall dose of light a user receives.  This information would be important to account for as each user’s needs from a phototherapy device will differ based on the user’s location.  For instance, a user closer to the equator may not need as much radiation from a phototherapy device due to greater exposure to solar radiation as opposed to someone further from the equator who experiences less sunlight.  Therefore, claims 19-20 are unpatentable over Van Bommel, et al. and Goren, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu, et al. (U.S PGPUB No. 2019/0308032) teaches a lighting system comprises a housing, an arrangement of UV-B LEDs in the housing, and a fabric output screen which provides a UV-B exit surface.  Moffat (U.S PGPUB No. 2018/0353770) teaches systems and methods for targeted UVB phototherapy for treating autoimmune disorders and other indications.  Kaas (U.S PGPUB No. 2016/0089548) teaches an apparatus for promoting D-vitamin production in a living organism.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792